Citation Nr: 0813412	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for multiple myeloma 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from November 1965 
to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Des Moines, Iowa.  In December 2006, the Board remanded the 
claim to the RO via the Appeals Management Center (AMC) for 
additional development.  The claim has since been returned to 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran has been diagnosed as suffering from multiple 
myeloma.  

3.  The US Air Force has admitted that the veteran was 
exposed to radiation in conjunction with the performance of 
his duties as a radar repairman and technician.  

4.  A private specialist has etiologically linked the 
veteran's myeloma with his exposure to radiation in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's multiple myeloma was caused by or the result of in-
service radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for multiple 
myeloma.  

The veteran was in the US Air Force and assigned as an 
aircraft control and warning heavy ground radar repairman.  
For over two years, he worked continuously on an FPS 7 search 
radar.  The veteran has stated that when he was originally 
assigned to the Osceola Air Force Station, in Wisconsin, he 
was provided with a dosimeter monitor that he wore during his 
work shifts.  He claims that the dosimeter monitor was taken 
back by Air Force personnel because the resultant readings 
were reportedly "unreliable".  The veteran further declared 
that:

	. . . worked on replaced numerous 
large high power amplifier tubes, which 
had little or no x-ray shielding.  The 
largest, a final power amplifier klyston 
tube, stood many feet tall and emitted 
very high levels of RF radiation.  It was 
also concomitantly emitting extremely 
high levels of x-radiation for which it 
was fitted with a heavy and cumbersome 
lead shield.  It took several hours 
utilizing a ceiling mounted chain winch 
to disengage, remove, replace, and 
reconnect this shielding and its 
associated hardware.  This lead shield 
was routinely, at least at Osceola AFS, 
left off when replacing or working on the 
klyston and while the radar was in 
operation.

During this time a part of the tube would 
glow bright purple and emit very high 
levels of x-radiation right where I was 
working.  This was done at the direction 
of a civilian GS worker through our 
immediate superior.

These tubes were not all that reliable 
and needed constant monitoring and 
somewhat frequent replacement. . . . 

To support his assertions, per the claims folder, the veteran 
has attempted to obtain additional information from the 
Department of Defense and the Raytheon Corporation (the 
purported manufacturer of the FPS 7 search radar).  
Unfortunately, the veteran's ability to garner any 
information has been thwarted because of litigation involving 
Raytheon and other manufacturers of radar equipment.  

The veteran has come before the VA claiming that his multiple 
myeloma has been caused by or is the result of his exposure 
to radiation.  As a result of the veteran's claim, the VA has 
obtained the veteran's available treatment records stemming 
from when he was released from active duty in 1969.  These 
records are from a VA medical center and private 
hospitals/medical centers located in Iowa and Minnesota 
(including the Mayo Clinic in Rochester, Minnesota).  A 
review of these records does confirm the veteran's assertions 
that he now suffers from multiple myeloma.  

Most importantly is an opinion provided by the veteran's Mayo 
Clinic hematologist.  The letter in question was submitted in 
February 2005.  This letter states the following:

	. . . I am a physician at Mayo 
Clinic that specializes in multiple 
myeloma, and I am writing to confirm that 
it is well known that exposure to 
ionizing radiation is considered a major 
risk factor for the development of 
multiple myeloma.  Studies have been done 
. . . that have clearly shown increased 
risk of multiple myeloma among people 
with exposure to ionizing radiation.  For 
your perusal, I have enclosed a number of 
abstracts of the published literature 
regarding radiation as a risk factor for 
myeloma.  It is my belief as his 
physician that his multiple myeloma . . . 
. should be considered service-connected. 
. . . 

This letter is contrary to a VA advisory opinion dated 
September 2007, which states:

The Department of the Air Force, 
Radiation Protection Division, advised in 
a letter received in VA on October 17, 
2005, that based on their research the 
maximum lifetime dose recorded for any of 
the individuals monitored was 670 mrem.

As a result of the medical opinion, and 
following review of the evidence in its 
entirety, it is our opinion that there is 
no reasonable possibility that the 
veteran's multiple myeloma resulted from 
radiation exposure in service.  It is 
also our opinion that there is no 
reasonable possibility that the veteran's 
multiple myeloma resulted from exposure 
to radiofrequency radiation in service.

After reviewing the opinion provided by the Director of 
Compensation and Pension Service of the VA, the Board would 
point out that in that letter, the Director admitted that the 
veteran was actually exposed to ionizing radiation while he 
was in service.  Of further importance is the fact that the 
letter is based on inaccurate and inadequate information.  
That is, the Air Force admitted, in an undated letter that 
appears in the claims folder, that the veteran could have 
been exposed to non-ionizing radiation and ionizing radiation 
because of his military duties.  Additionally, the Air Force 
recognized the following:

The potential for ionizing radiation 
exposure when working near some radar 
systems does exist, but we are unable to 
judge what specific exposures may have 
resulted from the FPS 7 radar [the 
veteran] described. . . . 

	. . . we are sorry a specific dose 
estimate for [the veteran] is not 
available. .  . .

In other words, per the Air Force, an exact determination of 
the amount of radiation to which the veteran was exposed was 
impossible to determine.  Thus, he could have received a 
dosage of 670 mrem, as referenced by the VA, a smaller 
dosage, or a much, much larger dosage.  Hence, because the 
Air Force could not provide an estimate of the amount of 
radiation exposure, the suppositions on which the VA opinion 
was based on may be considered faulty and speculative.  

Nevertheless, under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(b) (2007), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Presumptive service connection can also be established for on 
the basis of exposure to certain toxins, chemicals, or 
radiation.  Some specific types of cancer warrant service 
connection if a veteran qualifies as a "radiation-exposed 
veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2007).  Also "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (2007).

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d) (2007).  The second basis 
is based on exposure to ionizing radiation with the 
subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311 (2007).  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

VA regulations specify twenty-one types of cancer that 
warrant presumptive service connected if they become manifest 
in a "radiation-exposed veteran" within specified periods 
of time.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d)(2) (2007).  The veteran is not considered a 
"radiation exposed veteran" within the meaning of the 
applicable regulations since the regulations require that the 
veteran be involved in the occupation of Hiroshima or 
Nagasaki, the Empire of Japan "during the period beginning 
on August 6, 1945 and ending on July 1, 1946".  38 C.F.R. § 
3.309(d)(3)(2007).  The veteran was not in service during 
this time period.  As such, a grant of service connection may 
not be accomplished on this basis.

Service connection can also be pursued under 38 C.F.R. § 
3.311 (2007) on the basis of exposure to ionizing radiation 
and the subsequent development of a radiogenic disease.  
Essentially, any form of cancer is considered a radiogenic 
disease within the meaning of the applicable regulations.  38 
C.F.R. § 3.311(b)(2)(i)(iv)(2007).  The veteran's multiple 
myeloma is a radiogenic disease as contemplated by the 
regulations, and service connection may be accomplished on 
this basis.

When there is evidence that a veteran suffers from a 
radiogenic disease, 38 C.F.R. § 3.311 (2007) sets out 
specific requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), 
(b)(2007).  The Under Secretary for Benefits is required to 
consider the claim and may request an advisory medical 
opinion form the Under Secretary for Health.  38 C.F.R. § 
3.311(c)(2007).  This has been accomplished and the negative, 
if speculative, response has been included in the claims 
folder.  

The regulation, 38 C.F.R. § 3.311 (2007) requires the 
presence of a radiogenic disease, evidence of exposure, and 
competent evidence of a medical nexus.  The veteran does have 
a confirmed diagnosis of multiple myeloma.  It has been 
confirmed by private and VA doctors.  The Air Force has 
corroborated the veteran's assertions that he was exposed to 
radiation while performing his duties as a radar repairman.  
Most importantly, a hematologist from the Mayo Clinic has 
categorically declared that the veteran's myeloma was caused 
by or the result of the veteran's exposure to in-service 
radiation exposure.  

It may be argued that government experts have concluded that 
the veteran's myeloma was not related to the exposure he 
endured while in service, and that since the government 
experts have opined as such, service connection should not be 
granted.  Yet, as pointed out above, the government experts' 
opinions were based on incomplete information.  The 
government admitted that dosage estimates were not available 
for those individuals exposed to FPS 7 radars.  Additionally, 
even though the Public Health and Environmental Hazards 
Officer concluded that the veteran's exposure to in-service 
radiation did not lead to the development of multiple 
myeloma, that same individual admitted that there was a 1 in 
100 to 2.3 in 100 chance that the myeloma was caused by 
service exposure.  Just as medical opinions that are 
speculative or general in nature cannot support a claim, the 
same speculative or general opinions may not be used to deny 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The veteran's private 
physician's written statement has been supported by reference 
material on multiple myeloma.  She has not waivered in her 
assertions.  The veteran's claims folder contains voluminous 
amounts of material signed by the doctor and not one of those 
documents contradicts her statement made to the VA.  The 
Board believes that this evidence is credible, probative, and 
it adds weight to the overall claim.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-156 (1996).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); see also 38 C.F.R. § 3.102 (2007).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.

Here the veteran has provided credible written medical 
evidence with respect to his myeloma.  While it is true that 
VA specialists have concluded that the possibility of the 
veteran's multiple myeloma being caused by or related to his 
exposure to radiation in service, a medical specialist from 
the Mayo Clinic has provided a contrary etiological opinion 
with respect to the myeloma and the veteran's military 
service.  Specifically, that physician has written that the 
veteran's myeloma is related to the veteran's in-service 
radiation exposure.  In view of the foregoing, the Board 
finds that the evidence is, at least, in equipoise.  Because 
the evidence is in equipoise, and since the appellant is 
supposed to be afforded the benefit-of-the-doubt, the Board 
concludes that the veteran's myeloma is the result of his 
military service, i.e., in-service radiation exposure, and 
service connection is granted.




ORDER

Entitlement to service connection for multiple myeloma 
secondary to exposure to ionizing radiation is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


